The plaintiff declared as endorsee (second) of a note for $1175.50 made by the defendant, June 18th 1862, at one day after date "to be paid in current notes of the State of North Carolina."
The defendant objected that he could not maintain an (382) action upon it in his own name.
His Honor was of a different opinion. Verdict and Judgment for the plaintiff, and Appeal by the defendant.
Are "current notes of the State of North Carolina" the same things as money, in contemplation of law?
Nothing but coin was a legal tender in payment of a note for money, before the recent acts of Congress. This note bears date June 18th 1862, and is payable "in current notes of the State of North Carolina," which may mean, either Treasury Notes of the State, or, notes on various banks of the State. A note, to be negotiable, should be for a sum certain, payable in money, and without conditions. Here the suit was instituted before the adoption of the *Page 303 
Code, by a second endorsee, in his own name, on a note not negotiable.
The objection is fatal to the present action.
Per curiam.
Judgment reversed.
Cited: Johnson v. Henderson, 76 N.C. 229.